Citation Nr: 1540557	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service-connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression and anxiety.  

2.  Entitlement to service-connection for a neck condition to include cervical spondylosis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Observer


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The October 2008 rating decision denied service connection for PTSD and anxiety and depressive disorders, while the December 2009 decision denied service connection for cervical spondylosis and a cerebral concussion.  The Board has recharacterized the issues as reflected on the title page.    

The issues were previously remanded by the Board in June 2011 and January 2014 for additional development.  The issues have since returned to the Board.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in April 2011.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required prior to the adjudication of the Veteran's claims of entitlement to service connection.

Once VA provides an examination, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The March 2014 VA examiners provided negative nexus opinions between the Veterans' acquired psychiatric conditions, a neck condition and service.  In doing so, the examiners relied, in part, on a lack of continuity between the current conditions and service.  For the Veteran's cervical spine condition, it was noted there was a "significant lack of continuity" of neck pain from 1967 until nearly 40 years later in 2005.  For the Veteran's acquired psychiatric condition, it was noted that "since the Veteran had no treatment/problems of a mental health nature during or for more than a year or two after military service" it was concluded that subsequent mental health problems were not related to military service.  However, the VA examiners failed to address the significance, if any, of the letter submitted in December 2008 by the Veteran's VA psychologist.  The psychologist noted that about one month after discharge, the Veteran began to self-medicate with alcohol which continued until the mid-1970s.  The self-medication numbed the physical and psychological symptoms and more likely than not delayed the Veteran in seeking treatment of medical and/or mental attention at a VA facility.  In light of this deficiency, new VA opinions must be provided prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO should provide the claims file to an appropriate VA examiners to determine the etiology of the Veteran's acquired psychiatric disorders and a neck condition.  If the examiners determines that an additional examination is necessary, examinations to address the below questions should be scheduled.

The Veteran's claims file (including this remand) must be reviewed by the examiners.  Based on a review of the claims file the examiners must provide a written response to the following: 

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has any current acquired psychiatric disorder(s) or neck condition that was (1) caused by or (2) etiologically related by active duty service.

The examiners attention is directed to the letter written by a VA clinical psychologist dated December 23, 2008 wherein the psychologist noted that about one month after discharge, the Veteran began to self-medicate with alcohol which continued until the mid-1970s.  The psychologist further determined that self-medication numbed the physical and psychological symptoms and more likely than not delayed the Veteran in seeking treatment of medical and/or mental attention at a VA facility

The examiners should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  Then, the AOJ should readjudicate the issue of entitlement to service connection for any acquired psychiatric disability to include PTSD, depression and anxiety and a neck condition to include cervical spondylosis and degenerative disc disease.  If service connection remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




